             Case 2:20-cr-00054 Document 68 Filed 03/04/21 Page 1 of 1 PageID #: 275

                                  Courtroom Minute Entry
Room: WVSCHADCR03711                            Case No.: 2:20-cr-00054                            Type: IA & AR
Caption: USA v. Nedeltcho Vladimirov            Judge: Omar Aboulhosn

Started: 3/4/2021 1:02:07 PM
Ends:    3/4/2021 1:07:35 PM Length: 00:05:29

               Judge Omar Aboulhosn
               Courtroom Deputy Tammy Davis
               AUSA Andrew J. Tessman & AUSA Erik S. Goes
               CJA Panel Attorney Timothy J. Lafon
               Defendant Nedeltcho Vladimirov
               USPO Assistant Justin Arthur
               Court Reporter CourtSmart

               INITIAL APPEARANCE ON SUPERSEDING INDICTMENT
1:02:16 PM     Judge Omar Aboulhosn
1:02:17 PM     Calls case
1:02:21 PM     AUSA Andrew J. Tessman
1:02:22 PM     AUSA Erik S. Goes
1:02:33 PM     Note their appearance for the record on behalf of the United States.
1:02:38 PM     CJA Panel Attorney Timothy J. Lafon
1:02:39 PM     Notes his appearance for the record on behalf of the defendant who is seated to my right.
1:02:53 PM     Judge Omar Aboulhosn
1:02:56 PM     Places the defendant under oath
1:03:03 PM     States rights of defendant and defendant acknowledges these rights.
1:03:32 PM     Defendant Nedeltcho Vladimirov
1:03:35 PM     States personal information
1:03:59 PM     Judge Omar Aboulhosn
1:04:01 PM     Counsel, do we need an interpreter?
1:04:06 PM     CJA Panel Attorney Timothy J. Lafon
1:04:06 PM     I do not believe so, your honor. I have talked with him and believe he understands for today’s hearing.
1:04:21 PM     Judge Omar Aboulhosn
1:04:22 PM     Do you agree with what your attorney just said, Mr. Vladimirov?
1:04:30 PM     Defendant Nedeltcho Vladimirov
1:04:31 PM     Yes
1:04:33 PM     Judge Omar Aboulhosn
1:04:36 PM     States additional rights of defendant and defendant acknowledges these rights.
1:04:57 PM     ARRAIGNMENT HEARING
1:05:00 PM     States violation(s) in charging document and possible penalties
1:05:05 PM     Questions defendant about Superseding Indictment related matters
1:05:14 PM     Defendant pleads NOT GUILTY to charge(s) contained in the Superseding Indictment.
1:05:33 PM     This case has been assigned to United States District Judge Irene C. Berger
1:05:35 PM     Your trial is scheduled for April 19, 2021 at 9:00 a.m.
1:05:42 PM     There will be a pretrial motions hearing held on March 29, 2021 at 11:30 a.m. before me in Charleston.
1:06:01 PM     Counsel, I assume your client does not waive his right to appear at the pretrial motions hearing?
1:06:02 PM     CJA Panel Attorney Timothy J. Lafon
1:06:04 PM     Defendant does not waive the right to be present at the pretrial motions hearing, your honor.
1:06:05 PM     Judge Omar Aboulhosn
1:06:08 PM     Parties have elected the standard discovery; pretrial motions, voir dire and witness list dates given.
1:06:09 PM     The Court will also enter an Addendum to the Arraignment Order and notes the government's objection.
1:06:38 PM     I remind counsel to make sure chambers receives a copy of all motions filed with the Clerk
1:06:41 PM     If courtroom technology is required for use at trial or other proceedings, counsel shall notify the court's
1:06:46 PM     technology staff five business days prior to commencement of the proceeding
1:06:54 PM     Advised counsel to give United States Marshals Service 30 days notice for out-of-custody defendants
1:06:57 PM     and/or witnesses and cancel when unnecessary.
1:06:59 PM     Discusses Brady v. Maryland Order
1:07:21 PM     The Court notes the defendant was previously detained.
1:07:29 PM     Is there anything else we need to take care of today?
1:07:30 PM     Hearing adjourned
